Citation Nr: 9925560	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for heartburn, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a diarrhea and 
intestinal problems, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for memory problems, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep problems, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for neurological 
condition, to include leg cramps and numbness in the hands, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1983 to 
February 1993.  He served in the Southwest Asia theater of 
operations during Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which the RO granted service connection 
for sinusitis, and denied the veteran's claims of entitlement 
to service connection for bilateral hearing loss, heartburn, 
diarrhea and intestinal problems, memory problems, sleep 
problems, a skin rash, a neurological condition (to include 
leg cramps and numbness in the hands), and headaches, with 
all claims except the claim for hearing loss to include as 
due to an undiagnosed illness.  An appeal was received as to 
all of the denied claims.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The claims file does not contain medical evidence showing 
that the veteran has bilateral hearing loss, heartburn, 
memory problems, or a neurological condition (to include leg 
cramps and numbness in the hands), to include as due to an 
undiagnosed illness.

3.  The veteran's current diarrhea and intestinal problems, 
and skin symptoms have been attributed to known clinical 
diagnoses; the veteran's sleep problems have been attributed 
to insomnia from working nights; there is no medical evidence 
of an assessment of sleep problems due to an undiagnosed 
illness; and there is no medical evidence of a causal link 
between any diarrhea and intestinal problems, skin symptoms, 
sleep problems, or headaches, and any incident of service.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral hearing 
loss, heartburn, diarrhea and intestinal problems, memory 
problems, sleep problems, a skin rash, a neurological 
condition (to include leg cramps and numbness in the hands), 
and headaches, on a direct basis under 38 C.F.R. § 3.303, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  Heartburn, diarrhea and intestinal problems, memory 
problems, sleep problems, a skin rash, a neurological 
condition (to include leg cramps and numbness in the hands), 
and headaches, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMR's) show that he 
was treated for stomach symptoms and/or diarrhea on several 
occasions between April 1987 and December 1988, and on one 
occasion in September 1991 and August 1992, respectively.  
The assessments were stomach flu, URI (upper respiratory 
infection) and viral syndrome.  He was treated for symptoms 
that included headaches in July 1989, May 1990 and September 
1991.  The relevant assessments were strain to the chest and 
viral syndrome.  The veteran was treated for skin symptoms in 
November 1988 and June 1990.  The relevant assessments were 
herpes zoster and probable heat rash.  A separation 
examination report, dated in December 1992, shows that the 
veteran's abdomen and viscera, skin, lower extremities, and 
neurological system were clinically evaluated as normal.  In 
the accompanying report of medical history, he indicated that 
he had had frequent or severe headache, skin diseases, cramps 
in his legs, and frequent trouble sleeping.  He denied having 
frequent indigestion, stomach trouble, and loss of memory or 
amnesia.

VA examination reports and associated documents, dated in 
November 1994, include an esophagus and hiatal hernia 
examination report, and an upper GI (gastrointestinal) 
examination report, which contain diagnoses of reflux 
esophagitis, rule out hiatal hernia, and low to mid-grade 
gastroesophageal reflux, respectively.  A report on the 
veteran's skin shows that he was found to have 
postinflammatory hyperpigmentation, and that it was 
asymptomatic and that no treatment was warranted.  A 
neuropsychological examination shows that it was recommended 
that he receive follow-up treatment for "somatic complaints 
involving GI distress, paresthesia in the upper extremities, 
etc.," and referral to a health clinic for consideration of 
possible short-term pharmacotherapy for depression and 
insomnia.  A neurological examination report shows that the 
veteran reported that he had headaches, and difficulty 
maintaining sleep, but that he related this to working a 
third shift and difficulty adjusting to his work schedule, 
which involved 10-hour days, and a 12-hour day on Sunday, 
followed by three days off.  Although the veteran complained 
of memory problems, the examiner determined that there were 
no indications that the veteran had a serious memory problem.  
The diagnosis noted headaches that were thought to be a 
migraine variant.  A mental disorders examination report 
contains a diagnosis of "no mental disorder."  

A review of the veteran's written statements shows that he 
essentially argues that he has bilateral hearing loss, 
heartburn, diarrhea and intestinal problems, memory problems, 
sleep problems, a skin rash, a neurological condition (to 
include leg cramps and numbness in the hands), and headaches, 
as a result of his service, with all claims except the claim 
for bilateral hearing loss to include as due to an 
undiagnosed illness. 

The claims file contains three lay statements from friends of 
the veteran, identified herein as FBV, LBV and MIF, who 
essentially assert that the veteran currently has the claimed 
conditions.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A.        §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).


I.  Service Connection-on a Basis Other than Due to 
Undiagnosed Illness

A.  Hearing Loss

The veteran asserts that he has bilateral hearing loss as a 
result of his service, specifically as a result of exposure 
to acoustic trauma. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

The veteran's service medical records include a separation 
examination report, dated in December 1992, which contains 
audiometric findings, and audiogram reports, dated in June 
1990, October 1991 and October 1992.  These reports, and the 
remainder of the veteran's service medical records, are 
silent as to complaints, treatment or a diagnosis involving 
bilateral hearing loss.  The December 1992 report indicates 
that the veteran was routinely exposed to hazardous noise.  
An accompanying report of medical history shows that the 
veteran reported complaints of trouble hearing for one year.  
The SMR's do not include any audiometry results which 
indicated hearing loss as defined in 38 C.F.R. § 3.385.

Post-service medical evidence includes a VA audio examination 
report, dated in December 1997.  The results from the 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
5
5
0
5
5

Speech audiometry revealed a speech recognition ability of 98 
percent in the left ear and 100 percent in the right ear.  
Average decibel loss was 3 in the left ear and 2 in the right 
ear.  The examiner stated that puretone air conduction 
threshold and word recognition scores were within normal 
limits, bilaterally. 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The claim for hearing loss 
must be denied as not well grounded because the claims file 
does not contain any competent evidence showing that the 
veteran has hearing loss, as defined in 38 C.F.R. § 3.385, 
either during or after service.  As there is no medical 
evidence to show that the veteran currently has hearing loss 
as defined by the applicable regulation, this claim must be 
denied as not well grounded.

B.  Heartburn, Skin Rash, a Neurological Condition, 
Headaches, and Disorders Involving Diarrhea and the 
Intestinal Tract, Memory and Sleep 

There are no service medical records showing treatment for 
heartburn, a neurological condition, memory problems or sleep 
problems.  In addition, notwithstanding the previously 
mentioned treatment reports for diarrhea/intestinal symptoms, 
headaches, and skin symptoms, (which were associated with the 
stomach flu, a URI (upper respiratory infection) and viral 
syndrome, strain to the chest and viral syndrome, herpes 
zoster and probable heat rash) the last record of treatment 
during service for any of these disorders is a treatment for 
diarrhea in August 1992, and the service medical records do 
not show any treatment, complaints or a diagnosis involving 
the claimed conditions subsequent to that date, during (at 
least) the remaining six months of service.  None of the 
claimed conditions were noted in the veteran's separation 
examination report, dated in December 1992.  Based on the 
foregoing, the Board finds that heartburn, diarrhea and 
intestinal problems, memory problems, sleep problems, a skin 
rash, a neurological condition (to include leg cramps and 
numbness in the hands), and headaches, are not shown to have 
been chronic in service.  38 C.F.R. § 3.303(b).  

The claims file does not contain any medical evidence showing 
that the veteran has a chronic condition involving heartburn, 
memory problems, a skin rash, or a neurological condition (to 
include leg cramps and numbness in the hands) on a basis 
other than due to an undiagnosed illness.  Finally, there is 
no medical evidence of a nexus between any current headaches, 
diarrhea and intestinal problems (to include gastroesophageal 
reflux), sleep problems (to include insomnia), skin rash, and 
the veteran's service.  The first post-service evidence of 
treatment for any of the claimed conditions is dated in 
November 1994.  This is approximately one year and two months 
after separation from service.  Given the foregoing, the 
Board concludes that there is no evidence in the record which 
would support a grant of service connection for heartburn, 
diarrhea and intestinal problems, memory problems, sleep 
problems, a skin rash, a neurological condition (to include 
leg cramps and numbness in the hands), and headaches, with 
all claims on a basis other than due to an undiagnosed 
illness, and the claims must be denied.

C.  Conclusion

The Board has considered the veteran's statements, and the 
lay statements, submitted in support of his arguments that he 
has bilateral hearing loss, heartburn, diarrhea and 
intestinal problems, memory problems, sleep problems, a skin 
rash, a neurological condition (to include leg cramps and 
numbness in the hands), and headaches as a result of his 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, without more his 
statements, and the lay statements, are not competent 
evidence that shows that he currently has bilateral hearing 
loss, or a chronic condition involving heartburn, memory 
problems, a skin rash, or a neurological condition (to 
include leg cramps and numbness in the hands), or that there 
is a nexus between any headaches, diarrhea and intestinal 
problems (to include gastroesophageal reflux), sleep problems 
(to include insomnia) or skin rash, and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
heartburn, diarrhea and intestinal problems, memory problems, 
sleep problems, a skin rash, a neurological condition (to 
include leg cramps and numbness in the hands), and headaches, 
on a basis other than due to an undiagnosed illness, must be 
denied as not well grounded. 

Although the Board considered and denied this aspect of the 
appeal on grounds different from that of the RO, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand these 
claims to the RO for consideration of the issue of whether 
the appellant's claims are well grounded would be pointless 
and, in light of the law cited above, would not result in 
determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the Court 
has held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Heartburn, Skin Rash, a Neurological Condition, 
Headaches, and Disorders Involving Diarrhea, the Intestinal 
Tract, Memory and Sleep
-- Due to an Undiagnosed Illness

The Board will next consider whether the veteran has 
heartburn, diarrhea and intestinal problems, memory problems, 
sleep problems, a skin rash, a neurological condition (to 
include leg cramps and numbness in the hands), and headaches 
as a result of an undiagnosed illness.

Although specific dates are not provided, the veteran's DD 
Form 214 indicates that the veteran had active military 
service in the Southwest Asia theater of operations.  His 
awards include the Southwest Asia Service Medal with three 
Bronze Service Stars and the Kuwait Liberation Medal.  
Further, the record includes post-service medical or other 
evidence of the claimed disabilities.  In view of the 
particular nature of the claimed disabilities, and, to the 
extent that his claims are based on the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding service 
connection for disability due to undiagnosed illnesses for 
such veterans, the Board finds that the veteran's claims are 
well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in November 1996, 
the RO sent the veteran a letter requesting that he forward 
all additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all records identified by 
the veteran as relevant to his claims, and that several lay 
statements have been obtained.  Based on the foregoing, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving headaches, muscle pain, sleep, the 
gastrointestinal system, neuropsychiatry, and the skin.  38 
C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

The veteran asserts that he has heartburn, diarrhea and 
intestinal problems, memory problems, sleep problems, a skin 
rash, a neurological condition (to include leg cramps and 
numbness in the hands), and headaches due to an undiagnosed 
illness. 

With regard to the claims for a chronic condition involving 
heartburn, memory problems, a skin rash, a neurological 
condition (to include leg cramps and numbness in the hands), 
or headaches, the claims file does not contain a competent 
medical opinion indicating that the veteran has any of these 
disorders due to an undiagnosed illness which exists as a 
separate disability, within the meaning of the cited legal 
authority.  With regard to the veteran's claim for heartburn, 
diarrhea and intestinal symptoms, a sleep disorder, skin 
symptoms, and headaches, these have been attributed to known 
clinical diagnoses.  Specifically, the veteran's headaches 
have been characterized as "a migraine variant," and his 
heartburn, diarrhea and intestinal problems have been 
associated with gastroesophageal reflux.  His sleep problems 
have been attributed to working nights; there is no medical 
evidence of an assessment of a sleep disorder due to an 
undiagnosed illness.  The veteran's skin symptoms have been 
associated with herpes zoster (herpes zoster was not found on 
the most recent examination).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have heartburn, diarrhea and intestinal problems, memory 
problems, sleep problems, a skin rash, a neurological 
condition (to include leg cramps and numbness in the hands), 
or headaches due to an undiagnosed illness, and to the extent 
the appellant's claims are based on this theory, they must be 
denied.  See 38 C.F.R. § 3.317.

With regard to the veteran's claims under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims for service connection for heartburn, 
diarrhea and intestinal problems, memory problems, sleep 
problems, a skin rash, a neurological condition (to include 
leg cramps and numbness in the hands), and headaches as a 
result of his service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's statements, and the 
lay statements, to the effect that he has heartburn, diarrhea 
and intestinal problems, memory problems, sleep problems, a 
skin rash, a neurological condition (to include leg cramps 
and numbness in the hands), and headaches as a result of 
undiagnosed illness related to his service in the Persian 
Gulf.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, his statements and 
the lay statements are not competent evidence of a diagnosis, 
or of a nexus or link between any of the claimed present 
conditions and his service.  Savage, supra.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 


ORDER

Service connection for bilateral hearing loss, heartburn, 
diarrhea and intestinal problems, memory problems, sleep 
problems, a skin rash, a neurological condition (to include 
leg cramps and numbness in the hands), and headaches is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

